DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claims filed 6/30/2022 have been entered. Claims 11, 13-14 and 21 have been amended. Claim 22 has been added and claim 12 has been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Annika Karlsson on 7/18/2022.

The application has been amended as follows: 
Claim 1 line 3, “the tissue” is replaced with “a tissue”
Claim 17 lines 6-7, “wherein the self-capacitance measuring circuit includes an amplifier and a voltage pulse” is replaced with “wherein the self-capacitance measuring circuit includes an amplifier and is configured to provide a voltage pulse”

Reasons for Allowance
Claims 1-9, 11, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed system for sensing cannula penetration depth.
The closest prior art of record is Stubhaug (US Patent Pub. 20090036794) in view of Marlin (US Patent Pub. 20170281877). Stubhaug teaches (Fig 1B) a system for sensing cannula penetration depth in a drug delivery device, comprising: 
a cannula (4,5), configured for insertion into the tissue, wherein the cannula is conductive (5, [0122]); 
a first circuit (2) configured to provide a voltage pulse (8) to the cannula; 
a first electrode (6), spaced apart from the cannula (4); and 
a processor (14) configured to determine a depth of penetration of the cannula based at least in part on the change in the first charge at the first electrode (see [0129], [0131]).
Stubhaug teaches in [0127] that there is a PDA that performs calculations and comparisons, however Stubhaug does not specify that there is a mutual capacitance circuit configured to measure a change in a first charge at the first electrode when the voltage pulse is provided to the cannula. 
Marlin teaches [0089] a system that uses a mutual-capacitance circuit with a pair of electrodes to determine the changes in capacitance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stubhaug with a mutual-capacitance circuit configured to measure a change in a first charge at the first electrode when the voltage pulse is provided to the cannula as taught by Marlin. One of ordinary skill int eh art would have recognized this as providing another method of comparing measured capacitance values. 
The combination of Stubhaug and Marlin does not teach a system for sensing cannula penetration depth in a drug delivery device wherein the first electrode surrounds the cannula. While there are references that teach a device with a first electrode surrounding a cannula (Simon US Patent Pub. 20050154434) the electrode is used for a different function and the examiner believes it would not be obvious to modify Stubhaug with this form of electrode as there is no motivation and the device of Stubhaug may not function in a similar manner with said modification.
Regarding independent claim 11, the prior art fails to disclose singly or in combination before the effective filing date, the claimed method for determining penetration depth of a cannula. 
The closest prior art of record is Limaye (US Patent Pub. 20160089056) in view of Stubhaug (US Patent Pub. 20090036794). Limaye teaches (Fig 1) a method for determining penetration depth of a cannula, comprising:
positioning a drug delivery device including the cannula (140) adjacent to tissue (101);
measuring a charge at a first electrode (110, 112) of the drug delivery device (100), wherein the
first electrode (110, 112) surrounds the cannula (140); and
determining a depth of penetration of the cannula based at least in part on the charge at the first electrode (see [0024] teaching that capacitance may be measured with CDC which is used for injection depth sensor technology and that this could be used with 110, 112 connected to a circuit 116; it is interpreted that 110, 112 may be used to determine the penetration depth of the cannula at least partially based on the capacitance/charge of the electrode)
Limaye stays silent to a method providing a voltage pulse to the cannula; measuring a change at a first electrode of the drug delivery device when the voltage pulse is provided. Stubhaug teaches a method for determining penetration depth of a cannula (4,5) comprising: positioning a drug delivery device including the cannula adjacent to tissue (Fig 1B, device is adjacent to tissue 3); providing a voltage pulse (8) to the cannula (4,5); determining a depth of penetration of the cannula based at least in part on the charge at the first electrode (Stubhaug teaches in [0050], [0129] and [0131] how the needle depth may be calculated or indicated based on measurements taken by the electrodes).
While Limaye does not specify that a voltage pulse is provided, Limaye does teach [0024] that the electrode (110, 112) may be used to determine injection depth. Stubhaug teaches a well-known method of determining injection depth based on a change of capacitance (Stubhaug [0050], [0129] and [0131]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Limaye to include providing a voltage pulse to the cannula; measuring a change at a first electrode of the drug delivery device when the voltage pulse is provided as taught by Stubhaug. One of ordinary skill in the art would have been motivated to do so in order to provide another method of determining the depth of penetration of the cannula (Stubhaug [0050], [0129] and [0131]).
The combination of Limaye and Stubhaug does not teach measuring a second charge at a second electrode, wherein the second electrode is spaced apart from the first electrode and the cannula. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Limaye to satisfy these limitations.
Regarding independent claim 17, the prior art fails to disclose singly or in combination before the effective filing date, the claimed drug delivery apparatus for injecting a drug into tissue.
The closest prior art of record is Stubhaug (US 20090036794). Stubhaug teaches (Fig 1B) a drug delivery apparatus for injecting a drug into tissue comprising: 
a cannula (4,5), configured for insertion into the tissue, wherein the cannula is conductive (5, [0122]); and 
a processor (14) configured to determine the depth of penetration of the cannula based on the self-capacitance of the cannula (see [0129], [0131]).
Stubhaug does not teach a drug delivery apparatus with a self-capacitance measuring circuit connected to the cannula for measuring a self-capacitance of the cannula, wherein the self-capacitance measuring circuit includes an amplifier and a voltage pulse, and wherein the amplifier is connected to the cannula and measures a charge from the cannula, wherein the amplifier measures the charge from the cannula when the voltage pulse is provided. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Stubhaug to satisfy these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/
Examiner, Art Unit 3783                                                                                                                                                                                         
/James D Ponton/Primary Examiner, Art Unit 3783